    Case 1:16-cv-09517-LAK-KHP Document 139-2 Filed 11/01/18 Page 1 of 26



                                         BY-LAWS

                                              OF

                              EBER BROS. & CO., INC.


                              ARTICLEI. SHAREHOLDERS

           1.    MEETINGS

                  The annual meeting of the shareholders shall be held during the month of
August during each calendar year upon a day fixed by the Board of Directors for the election
of directors and for the transaction of any other business which may properly corne before the
meeting. Annual meetings shall be held at the office of the corporation, or at the office of the
attorneys for the corporation, or at such other place, within or without the State of New York,
as may be set by the Board of Directors. Special meetings may be called at any time by any
member of the Board of Directors or by the President, and shall be called by the Secretary at
the written request of shareholders owning at least one-third of the outstanding shares of the
corporation. Such request shall state the purpose or purposes of the proposed meeting.

           2.    NOTICE OF MEETING

                  Written notice of every meeting shall be delivered personally or mailed to each
shareholder at his last known address. Notice of every meeting shall state the place, date and
hour of the meeting, and shall be mailed not less than ten days, nor more than fifty days, before
the date of the meeting. Notice of any special meeting shall state the purpose for which it was
called.

           3.    WAIVER OF NOTICE

                   Notice of meeting need not be given to any shareholder who submits a waiver
of notice, either before or after the meeting. The attendance of any shareholder at a meeting
shall constitute a waiver by him of notice of the meeting unless, prior to the conclusion of the
meeting, he protests the lack of such notice.

           4.    QUORUM

                  The holders of a majority of the shares entitled to vote at meetings shall
constitute a quorum for the transaction of any business. Whenever a quorum is present, it shall
not be broken by the subsequent withdrawal of any shareholders. The shareholders present may
adjourn any meeting despite the absence of a quorum from time to time until a quorum is
present.



                                                                ACA:C:\WPFILES\CORP\CLIENTSIEBER\EB&C·BY.LAW
   Case 1:16-cv-09517-LAK-KHP Document 139-2 Filed 11/01/18 Page 2 of 26



            5.    VOTING

                  Every shareholder of record shall be entitled to one vote for each share
standing in his name on the record of shareholders. Except as otherwise provided by law, the
vote of the majority of the votes cast by the shareholders present at the meeting shall be the act
of the shareholders. Directors shall be elected by a plurality of the votes cast by the share­
holders present at the meeting.

            6.    PROXIES

                  Every shareholder entitled to vote at a meeting of shareholders or to express
consent or dissent without a meeting may authorize another person or persons to act for him by
proxy. Every proxy must be in writing and signed by the shareholder or his attorney-in-fact.
No proxy shall be valid after the expiration of eleven months from the date thereof unless
otherwise provided in the proxy. Every proxy shall be revocable at the pleasure of the
shareholder executing it, except as otherwise provided by law.

            7.    WRITTEN CONSENT OF SHAREHOLDERS WITHOUT A MEETING

                  Any shareholder action permitted to be taken by vote may be taken without a
meeting on written consent, setting forth the action so taken, and signed by the holders of all
the outstanding shares entitled to vote thereon.

            8.    AGREEMENTS AS TO VOTING

                 An agreement between two or more shareholders, if in writing and signed by
the parties, may provide that in exercising any voting rights the shares held by them shall be
voted as provided in such agreement.


                                 ARTICLE II. DIRECTORS

            1.    AUTHORITY AND NUMBER

                  The business of the corporation shall be managed by its Board of Directors,
each of whom shall be at least twenty-one years of age. The number of directors shall be at
least three, who need not be shareholders, except that where all the shares of the corporation are
owned beneficially and of record by less than three shareholders, the number of directors may
be less than three but shall at least equal the number of shareholders.

            2.    ELECTION AND TERM

                   At the annual meeting of shareholders, the directors shall be elected to hold
office until their successors have been elected. Subject to the provisions of section 706 of the
New York Business Corporation Law, any director may be removed with or without cause by


                                                2                ACA:C:\WPFILES\CORP\CLIENTS\EBER\EB&C·BY .LA W
    Case 1:16-cv-09517-LAK-KHP Document 139-2 Filed 11/01/18 Page 3 of 26



vote of a majority of the board of directors called for such purpose. Vacancies occurring in the
Board of Directors shall be filled by the shareholders.

            3. 	   VACANCIES

                   a. 	   Newly created directorships resulting from an increase in the number of
                          directors and vacancies occurring in the board for any reason may be
                          filled by vote of the board. If the number of the directors then in office
                          is less than a quorum, such newly created directorships and vacancies
                          may be filled by vote of a majority of the directors then in office.

                   b. 	   The board may fill vacancies occurring in the board by reason of the
                          removal of directors without cause.

                   c. 	   A director elected to fill a vacancy shall hold office until the next
                          meeting of shareholders at which the election of directors is the regular
                          order of business, and until his successor has been elected and qualified.

           4. 	    COMMITTEES OF THE BOARD

                   The board of directors, by resolution adopted by a majority of the entire board,
may designate from among its members an executive committee and other committees, each
consisting of three or more directors, and each of which, to the extent provided in such
resolution, shall have all the authority of the board, except as to the following matters:

                   a. 	   The submission to shareholders of any action that needs shareholders'
                          approval under the Business Corporation Law of the State of New York.

                   b. 	   The filling of vacancies in the board of directors or in any committee.

                   c. 	   The fixing of compensation of any director for serving on the board or
                          on any committee.

                   d. 	   The amendment or repeal of the by-laws, or the adoption of new by­
                          laws.

                   e. 	   The amendment or repeal of any resolution of the board which by its
                          tenns shall not be so amendable or repealable.

                The board may designate one or more directors as alternate members of any
such committee, who may replace any absent member or members at any meeting of such
committee. Each such committee shall serve at the pleasure of the board of directors.




                                                  3	               ACA;C;\ WPFILES\CORP\CLIE~S\EBER\EB&C·B Y. LAW
   Case 1:16-cv-09517-LAK-KHP Document 139-2 Filed 11/01/18 Page 4 of 26



           5.     MEETINGS 


                   The organizational meeting of the Board shall be held immediately after the
annual meeting of the shareholders. Special meetings of the Board may be called at any time
by the President or by any member of the Board, and shall be held at the office of the
corporation or at the office of the attorneys for the corporation, or at such other place, within
or without the State of New York, as may be set by the Board of Directors. Any member of
the Board may attend and participate in a meeting of the Board or a Board committee by means
of a conference telephoned or similar communications equipment allowing all persons
participating in the meeting to hear each other simultaneously. Participation by such means shall
constitute presence in person at such a meeting.

           6. 	   NOTICE OF MEETING

                  Written notice of any meeting shall be either delivered personally, mailed or
telegraphed to each director and shall state the place, date and hour of the meeting. Such notice
shall be made at least 48 hours before the date of any meeting.

           7. 	   WAIVER OF NOTICE

                  Notice of meetings needs not be given to any director who submits a signed
waiver of notice, whether before or after the meeting, or who attends the meeting without
protesting prior thereto, or at its commencement, the lack of notice to him.

           8. 	   QUORUM

                  A majority of the entire Board shall constitute a quorum.

           9. 	   VOTING

                  Except as otherwise provided by law, the vote of the majority of the directors
present shall be the act of the Board.

            10. 	 ACTION WITHOUT A MEETING

                  Any director action permitted to be taken by vote may be taken without a
meeting on written consent, setting forth the action to be taken and signed by aU the directors
of the corporation.

            11. 	 INTERESTED PARTIES

                  a. 	   No contract or other transaction between the corporation and one or
                         more of its directors, or between the corporation and any other
                         corporation, firm, association or other entity in which one or more of its
                         directors are directors or officers, or are financially interested, shall be
                         either void or voidable for this reason alone, or by reason alone that

                                                 4	                ACA,C,\WPFILES\CORPICUENTSIEBER\EB&C-BY.LA W
    Case 1:16-cv-09517-LAK-KHP Document 139-2 Filed 11/01/18 Page 5 of 26



                        such director or directors are present at the meeting of the Board of
                        Directors which authorizes such contract or transaction, or that his or
                        their votes are counted for such purposes:

                        (1) 	 If the material facts as to such director's interest in such contract
                              or transaction and as to any such common directorship,
                              officership, or financial interest are disclosed in good faith or
                              known to the board or committee, and the board or committee, and
                              the board or committee approves such contract or transaction by
                              a vote sufficient for such purpose without counting the vote of
                              such interested director or, if the votes of the disinterested
                              directors are insufficient to constitute an act of the board as
                              defined in section 708 of the Business Corporation Law (Action by
                              the board), by unanimous vote of the disinterested directors; or

                        (2) 	 If the material facts as to such director's interest in such contract
                              or transaction and as to any such common directorship, officership
                              or financial interest are disclosed in good faith or known to the
                              shareholders entitled to vote thereon, and such contract or
                              transaction is approved by vote of such shareholders.

                 b. 	   If such good faith disclosure of the material facts as to the director's
                        interest in the contract or transaction and as to any such common
                        directorship, officership or financial interest is made to the directors or
                        shareholders, or known to the board or committee or shareholders
                        approving such contract or transaction, as provided in paragraph (a)
                        above, the contract for transaction may not be avoided by the
                        corporation for the reasons set forth in said paragraph (a). If there was
                        no such disclosure or knowledge, or if the vote of such interested
                        director was necessary for the approval of such contract or transaction
                        at a meeting of the board or committee at which it was approved, the
                        corporation may avoid the contract or transaction unless the party or
                        parties thereto shall establish affirmatively that the contract or transaction
                        was fair and reasonable as to the corporation at the time it was approved
                        by the board, a committee or the shareholders.

            12. 	 COMPENSATION

                  The Board of Directors shall have authority to fix the compensation of directors
for services in any capacity.

            13. 	 LOANS TO DIRECTORS

                  No loan shall be made by the corporation to any director unless it is approved
by a majority vote of all the shareholders. For this purpose, the shares of a director who would
be the borrower shall not be shares entitled to vote.

                                                 5	                ACA:C:IWPFILESICORPICLIENTSIEBERIEB&C-B Y.LA W
   Case 1:16-cv-09517-LAK-KHP Document 139-2 Filed 11/01/18 Page 6 of 26



            14.    MORTGAGE OF CORPORATE PROPERTY 


                   The Board of Directors may authorize any mortgage or pledge of corporate
property.


                                   ARTICLE III. OFFICERS

            1. 	   NUMBER

                 The officers of the corporation shall be a President, Secretary and a Treasurer,
each of whom shall be elected by the Board. Other officers such as one or more Vice Presidents
and a Chairman of the Board may be elected by the Board. Any two or more offices may be
held by the same person, except the offices of President and Secretary. When all of the issued
and outstanding stock of the corporation is owned by one person, such person may hold all or
any combination of officers.

            2. 	   ELECTION AND TERM

                   The officers shall be elected at the organizational meeting of the Board, and
shall hold office until their successors are elected. Any officer elected may be removed by the
Board with or without cause. Any vacancy in office may be filled by the Board for the
unexpired portion of the term.

            3. 	   PRESIDENT

                  The President shall be the chief executive officer of the corporation, and shall
have general supervision and control of the business of the corporation. He shall preside at all
meetings of the shareholders. He shall make reports to the directors and the shareholders, and
shall perform all such other duties as are incident to his office, and as are properly required of
him by the Board.

            4. 	   VICE PRESIDENT

                   a. 	   The Vice-President/Finance shall possess the powers and may perform
                          the duties of the President in his absence or disability, and he shall
                          perform such other duties as may be prescribed from time to time by the
                          Board of Directors.

                   b. 	   The other Vice-Presidents shal1 possess such powers and may perform
                          the duties as may be assigned to them by the Board of Directors.

                   c. 	   In the absence or disability of the President and Vice-President\Finance,
                          the other Vice-President designated by the Board of Directors or the
                          President shall perform the duties and exercise the powers of the
                          President.

                                                 6	               ACA:C:\WPFILES\CORPlCLlENTS\EBER\EB&C·B Y,LAW
   Case 1:16-cv-09517-LAK-KHP Document 139-2 Filed 11/01/18 Page 7 of 26



                   d. 	   A Vice-President may sign and execute contracts and other obligations
                          and execute contracts pertaining to the regular course of his duties.

            5. 	   SECRETARY

                  The Secretary shall keep the minutes of the meetings of the board of directors,
and the minutes of all meetings of the shareholders, and also, unless otherwise directed, the
minutes of all meetings of committees in books provided for that purpose. He shall give, or
cause to be given, notice of all meetings of shareholders and directors, and all other notices
required by law or by these by-laws, and in case of his absence or refusal to do so, any such
notice may be given by any person thereunto directed by the president or by the directors or
shareholders upon whose requisition the meeting is called. He shall have charge of the corporate
books and records. He shall have custody of the seal of the corporation and affix the same to
all instruments requiring it when authorized by the directors or the president, and attest the
same. He shall file all written requests that notices be mailed to shareholders at the address
other than that which appears on the record of shareholders. He shall sign with the president
or vice president all certificates representing shares of the corporation. And he shall, in general
perform all duties incident to the office of secretary.

            6. 	   TREASURER

                   The Treasurer shall have charge of, and be responsible for, the funds of the
corporation. He shall have charge of, and be responsible for, keeping correct and complete
books and records of account. He shall perform all duties incident to his office, and that are
properly required of him by the Board. If required by the Board, the Treasurer shall give bond
for the faithful discharge of his duties in such amount and with such surety as the Board shall
determ.ine.


                   ARTICLE IV. DUTY OF OFFICERS AND DIRECTORS

                  Directors and officers shall discharge the duties of their respective positions
in good faith and with that degree of diligence, care and skill which ordinarily prudent men
would exercise under similar circumstances in like positions. In discharging their duties,
directors and officers, when acting in good faith, may rely upon financial statements of the
corporation represented to them to be correct by the President or the officer of the corporation
having charge of its books of accounts, or stated in a written report by an independent public
or certified public accountant or firm or such accountants to reflect the financial condition of
such corporation.




                                                7	                ACA:C:iWPFILESICORP\CLlENTS\EBERIEB&C-BY.LAW
    Case 1:16-cv-09517-LAK-KHP Document 139-2 Filed 11/01/18 Page 8 of 26



                                  ARTICLE V. INDEMNITY 


            1.    ACTIONS OTHER THAN ONE BY OR IN THE RIGHT OF THIS 

                  CORPORA TION

                   This corporation shall indemnify any person made, or threatened to be made,
a party to an action or proceeding (other than one by or in the right of this corporation to
procure a judgment in its favor) whether civil or criminal, including an action by or in the right
of any other corporation, or any type or kind, domestic or foreign, or any partnership, joint
venture trust, employee benefit plan or other enterprise, which any director or officer of the
corporation served in any capacity at the request of the corporation, by reason of the fact that
such person, his testator or intestate, was a director or officer of the corporation or served such
other corporation, partnership, joint venture, trust, employee benefit plan or other enterprise in
any capacity, against judgments, fines, amounts paid in settlement and reasonable expenses,
including attorneys' fees actually and necessarily incurred as a result of such action or
proceeding, or any appeal therein, if such director or officer acted in good faith for a purpose
which he reasonably believed to be in or, in the case of service for any other corporation or any
partnership, joint venture, trust, employee benefit plan or other enterprise not opposed to, the
best interests of the corporation and, in criminal actions or proceedings, in addition, he had no
reasonable cause to believe that his conduct was unlawful.

            2.    ACTIONS BY OR IN THE RIGHT OF THIS CORPORATION

                   This corporation shall indemnify any person made, or threatened to be made,
a party to an action by or in the right of this corporation to procure a judgment in its favor by
reason of the fact that such person, his testator or intestate, is or was a director or officer of this
corporation, or is or was serving at the request of this corporation as a director or officer of any
other corporation of any type or kind, domestic or foreign, or any partnership, joint venture,
trust, employee benefit plan or other enterprise, against amounts paid in settlement and
reasonable expenses, including attorneys' fees, actually and necessarily incurred by him in
connection with the defense or settlement of such action, or in connection with an appeal therein,
if such director or officer acted, in good faith, for a purpose which he reasonably believed to
be in, or, in the case of service for any other corporation or any partnership, joint venture, trust
employee benefit plan or other enterprise, not opposed to, the best interests of the corporation.
This corporation shall not indemnify such person in respect of (i) a threatened action, or a
pending action which is settled or otherwise disposed of, or (ii) any claim, issue or matter as to
which such person shall have been adjudged to be liable to the corporation, unless and only to
the extent that the court in which the action was brought, or, if no action was brought, any court
of competent jurisdiction, determines that upon application that, in view of all the circumstances
of the case, the person is fairly and reasonably entitled to indemnify for such portion of the
settlement amount and expenses as the court deems proper.




                                                  8                 ACA:C:\WPFILESICORP\CLIENTS\EBERIEB&C-BY,LAW
   Case 1:16-cv-09517-LAK-KHP Document 139-2 Filed 11/01/18 Page 9 of 26



            3. 	   ACTS COMMITTED IN BAD FAITH OR THE RESULT OF DELIBERATE
                   DISHONESTY

                  No indemnification shall be made to or on behalf of any director or officer if
a judgment or other final adjudication adverse to the director or officer establishes that his acts
were committed in bad faith or were the result of active deliberate dishonesty and were material
to the cause of action so adjudicated, or that he personally gained in fact a financial profit or
other advantage to which he was not legally entitled.

            4. 	   AUTHORIZATION

                  Unless ordered by a court, indemnification shall be made by the corporation
only if authorized in the specific case (i) by the board acting by a quorum consisting of directors
who are not parties to such action or proceeding upon a finding that the director or officer has
met the standard of conduct set forth in subparagraph 1 or 2 above, or (ii) if a quorum is not
obtainable or even if obtainable, a quorum of disinterested directors so directs (A) by the board
upon the opinion in writing of independent legal counsel the indemnification is proper in the
circumstances because the applicable standard of conduct has been met by such director or
officer or (B) by the shareholders upon a finding that the director or officer has met the
applicable standard of conduct.


            5. 	   EXTENT OF INDEMNIFICATION

                  This bylaw provision is intended to indemnify the officers and directors of this
corporation to the fullest extent permitted under the New York Business Corporation Law.


                                   ARTICLE VI. SHARES

            1. 	   CERTIFICATE REPRESENTING SHARES

                    The shares of the corporation shall be represented by certificates in the form
attached to these ByLaws and shall be numbered consecutively. The certificates shall be signed
by the president or a vice-president and the secretary or an assistant secretary or the treasurer
or an assistant treasurer of the corporation, and may be sealed with the seal of the corporation
or facsimile thereof. The signatures of the officers upon a certificate may be facsimiles if the
certificate is countersigned by a transfer agent or registered by a registrar other than the
corporation itself or its employee. In case any officer who has signed or whose facsimile
signature has been placed upon a certificate shall have ceased to be an officer before such
certificate is issued, it may be issued by the corporation with the same effect as if he were such
officer at the date of issue. Each certificate shall state upon the face thereof: (1) That the
corporation is formed under the laws of this state. (2) The name of the person or persons to
whom issued. (3) The number and class of shares, and the designation of the series, if any,
which such certificate represents.


                                                9	                ACA,C,\WPF1LES\CORP\CLlENTS\EBER\EB&C-BY_LAW
   Case 1:16-cv-09517-LAK-KHP Document 139-2 Filed 11/01/18 Page 10 of 26



            2.    LOST, DESTROYED AND STOLEN SHARE CERTIFICATES 


                  Any person claiming a certificate representing shares to be lost, apparently
destroyed or wrongfully taken shall make an affidavit or affirmation of that fact and advertise
the same in such manner as the board of directors may require, and shall give the corporation
an indemnity bond in such form and with one or more sureties satisfactory to the board, in such
amount as the board may determine, which shall be at least double the par value of the shares
represented by said certificate, to protect it or any person injured by the issue of the new
certificate from any liability or expense which it or they may incur by reason of the original
certificate remaining outstanding, whereupon a new certificate may be issued of the same tenor
and for the same number of shares as the one alleged to be lost, destroyed or wrongfully taken
if the claimant so requests prior to notice to this corporation that the lost, apparently destroyed
or wrongfully taken certificate has been acquired by a bona fide purchaser.


                                  ARTICLE VII. FINANCE

            1.    BANK ACCOUNTS

                  The funds of the corporation shall be deposited in such banks as the Board shall
designate, and shall be drawn only by check signed by properly designated officers as shown on
the corporate banking resolution.

            2.    LOANS

                  No loans shall be contracted on behalf of the corporation, and no bonds or
notes shall be issued, unless authorized by the Board or made by properly designated officers
as shown on the corporate borrowing resolution.


                              ARTICLE VIII. FISCAL YEAR

           The fiscal year of the corporation shall begin June 1st and end May 31 st of the next
succeeding year.


                                     ARTICLE IX. SEAL

           The seal of the corporation shall be in the form of a circle and shall bear the name
of the corporation and the year of the corporation, and the words "Corporate Seal" and "New
York". An example of the corporate seal is impressed on the margin of this page.




                                                10               ACA:C:\WPFILES\CORP\CLIENTS\EBER\EB&C-BY.LAW
  Case 1:16-cv-09517-LAK-KHP Document 139-2 Filed 11/01/18 Page 11 of 26



                    ARTICLE X. REIMBURSEl\'lENT BY OFFICERS

            Any payments made to an officer of the corporation such as a salary, commission,
bonus, interest, or rent, or entertainment expense incurred by him, which shall be disallowed
in whole or in part as a deductible expense by the Internal Revenue Service, shall be reimbursed
by such officer to the corporation to the full extent of such disallowance. It shall be the duty
of the directors, as a Board, to enforce payment by the officer, subject to the determination of
the directors, proportionate amounts may be withheld from his future compensation payments
until the amount owed to the corporation has been recovered.


                                ARTICLE XI. AlVIENDMENT

            The By-Laws may be amended or repealed by vote of the shareholders entitled to
vote for the election of directors at an annual meeting or at a special meeting called for that
purpose, provided that written notice of the date, time and purpose of such annual or special
meeting shall be given, and ~uch notice shall set forth the alterations, amendments or changes
which are proposed to be made in such By-Laws. Only such changes as have been specified in
the written notice shall be made. If, however, all the stockholders shall be present at any
regular or special meeting, or those not present consent in writing to the proposed amendment,
these By-Laws may be amended by a unanimous vote, without any previous written notice.


                        ARTICLE XII. TRANSFER RESTRICTION

            1.    RESTRICTION

                   A shareholder shall not transfer, sell or assign any shares of the corporation's
stock without first personally delivering to the president or secretary written notice of a proposed
transfer at least five (5) days before the effective date of transfer, stating the terms of the
proposed transfer. Any other shareholder may, but is not required to, give notice within said
five day period to the transferring shareholder of said other shareholder's intent to purchase the
shares for a price equal to the book value thereof as appears by the books of the corporation of
the end of the immediately preceding fiscal year.

            2.    VALIDITY OF TRANSFER

                 No transfer of any stock shall be valid until such notice shall be given and the
other shareholders have the opportunity to purchase the same as aforesaid.

            3.    CLOSING

                  If any other shareholder elects to purchase the shares of a transferring
shareholder, the closing on said purchase and sale shall take place at the office of the corporation



                                                11                ACA:   c:\WPFILES\CORP\CLlENTS\EBER\EB&C~BY ~ LAW
   Case 1:16-cv-09517-LAK-KHP Document 139-2 Filed 11/01/18 Page 12 of 26



not later than ninety (90) days of the date of such notice of intent to purchase. If no other
shareholder elects to purchase the share of a transferring shareholder, then the transferring
shareholder is free to transfer said stocks to the same person named in and on the terms set forth
in the notice at a time not later than one hundred eighty (180) days of the date of the original
notice.




                                               12                ACA:C:IWPflLES\CORP\CLlEIiTSIEBERIEB&C -B Y.LAW
Case 1:16-cv-09517-LAK-KHP Document 139-2 Filed 11/01/18 Page 13 of 26




                              l'ieetin.gs

                                                       rI'he annL1al meeting

 stoelcholdera ot the corpors.tlon, tor the eleotion of'                           d:i.:t~ectors

        foy' the transaction of such other'                            ss as        pr-operly
 come before the                             shall be held a.t           princ:l1lal o:ff:tce

 of' the corporation" in                        City of Rochester,              York,
 o'clock in                   e.f'ternoon on the second.                  in             :1n

 each             "     If'          day is a              holiday       any year, tile
 mt'.!etinp: shall be held on the next                                             :tH not a

           holiday.



 annua.l                      of stockholders                   g'tveu             manner re-
             by       law                        " not; les8           ten (     ) n.or more
        forty          U~O)    days bef'ore          meeting, a.                        not:1ce
    SUer.l                     to each stockholder of record                                       on
 ent:ltled to                   at   StIch                            to h:tm             address
 as tt appears on                      stock
 shall have filed W:tt!:1                      Secretary       the               ion a
              that notices                        for h:tm          maIled to some other
                                                           mailed              address

 nated in such              requ(~st   ..
Case 1:16-cv-09517-LAK-KHP Document 139-2 Filed 11/01/18 Page 14 of 26




                                                                                   or
                         oak'.
                                                                                        or'
 tlle

                                       t



 corporat                                                                  to vote
          meet      •                                 shall                       OX'

               proposed mee            •
        sect       4.
                                                                                        the

 manner required                 law
 more                    days                                              of tile

        such                                           purpose or
               called,
                                                                             to
        address as                             on
                 shall
                                             that
    some other address,                        Wlllch case :t:t     1 be

                                   SHch

                                                      all meet
        corporat:lon" except                            otherwise                 law     01."

                                           con:.:',     t of                                     less
Case 1:16-cv-09517-LAK-KHP Document 139-2 Filed 11/01/18 Page 15 of 26




                                         stocL



 stock
 be                                                              mee




                                   to
                          at '(,he mee

                          c               ,.

 d.                                       II     not more
 (40)


         t.o   vote at;
Case 1:16-cv-09517-LAK-KHP Document 139-2 Filed 11/01/18 Page 16 of 26




                                                                          stookh.oldt·n.~   or

            au.thox.":tzed attorney                                      the
         rneet;:ing.

                       ltva:1. vel' o:£' l'rot:i.ce: 


              -laws or of' 

              to take a.ny aot:ton 
                                  of' stockholders en-
         to vote, after
                a. prescrlhed                                            f:wtton 

                   meetin!F,                                               the 

              'Of 'tim.e, if 

    watved :tn writing                           stockholc1en'" ent:l tIed 

       l:neet:tng, or by his 
                           thereu.nto




              1.        Direotors 

         d1rect;ors 
                               ion shall
Case 1:16-cv-09517-LAK-KHP Document 139-2 Filed 11/01/18 Page 17 of 26




                                                                                           :1..n



                                                                        nlesting.

                                                                           1
                     ors of' Klec t                                        PI'eside:nt
                      of' the         ident,                               pres
                          election                           hal1o't;                  1
 decided        a                       •
                                            It1     t:he            a vacancy occurr:i.n2;
                                                                                        af'flrm­
 ative vote                                                                    dul~'

                                                                                       a quoru.m,
              suCh

     ntrnlber        riireetors shall                                             t:tona,l
 dir'ectors         beeJ.ected              1         eleeted
    office by           af:eirmat:tve vote                 a majority thereof                      a
 regular               or at a apeclal meeting called                                      purpose.
                4    G.:?t~:2ens.~ :t_ _:           The dlreet()l"S as StlCh.

           any at;ated salal"ies            :rOI'           serv:i.ces J                   resC)lu.­
Case 1:16-cv-09517-LAK-KHP Document 139-2 Filed 11/01/18 Page 18 of 26




                                                                                                      :i.

                                                                         ..




                                      :late
                                                                                   elect
                             actlon
ma            vote o:f the whole                                    ma              of
                            be prese:n.t at                         or         t.b.e dire·ct()!·s
shall fail to elect officers because                                a failure to
                       of

               shall                          at
corporatlon \'4'1
s"'(;oeld'lolders I                           , tlotice

elect                                          0:1:'" ;~;eer'etar:Y

or                           elect;, stating               t                      and ob            c)f'

such
     seotion                                             Dtrectors:
of                    of Directors shall                 held at                  place or plaoes
wi ttlin or wi thou t                              .New Yo:r-l{..             on au.orl.

at   SilOh   hours as the                of Directors maY:I                       res
Case 1:16-cv-09517-LAK-KHP Document 139-2 Filed 11/01/18 Page 19 of 26




                    ,.t."
                     t,
      ~'-"-~   '-'._." "*'-".--- "....   ¥ ..... ""',"-''''




                                    eaal!.



                                                                                                 two   f!l.elll­

                                                                   to each
                                                                        01'   one (l)
                                                                                        Direc
                                                                                         ,
                                                              or
                                                          •



                                                                                whole
                       and, exoept as. 

         ~        a mu.;orl 

        come 

 at                    regular ox'
                                                                              time      t:tme,
Case 1:16-cv-09517-LAK-KHP Document 139-2 Filed 11/01/18 Page 20 of 26




                                                                1





                                                                     the




                                                       tl".!e

             on.



                                (i,f'ficers

                    ~.----;.~-~~~---------~--~=   ..
                                                   ~
                                                                           of
                            a        s        ,   at).

 a
        'be elected aruluall:j by
       mee         lIe

               2    Other
 by resolution, appoint such other o:ef'loers II
Case 1:16-cv-09517-LAK-KHP Document 139-2 Filed 11/01/18 Page 21 of 26




                                                           , wh.o




                                                                                  ],




                              successors are e


                       a lna ority                                                ex-
               an;)?                                        (rial       of'

            D:trec

          ion 1+
                       -----------"------,
                                             .
                                             *


                                                                        preside
    all                  of
 shall appoint a ChaIrman (                                       s   and              shall
               all                                    of Dlrectors s except
                              by   law or        se   -laW's ..

                                   lea of supervisirnl
                           tH3uaJ.ly pertain

 perform all              ot;heI" dut:l.es a.s are properly                 of'
Case 1:16-cv-09517-LAK-KHP Document 139-2 Filed 11/01/18 Page 22 of 26




                                                                               of


                                                                 1

               all m.eet




 a.nd    the               Directors.


 as usually


                                                       (            ass
                 be                                                       care and




         to
                                 paid                      i01'l.

                                            ..,
                                            ,',
                                            .              and
Case 1:16-cv-09517-LAK-KHP Document 139-2 Filed 11/01/18 Page 23 of 26




                                                                            fJ




      ~",,,,,,,"
                     err-l J.•
              'J_ _,,_......-UOlt,,.......,..
                                            =





                          on
:tn                  on or                                                       Wi



oert~f1cate                               O~       certificates of




                                                 transfer
                         frOf:! time

manner                                             SIlares of' stocl:: of
tr'ans:terred and/or rev::Lstered
Case 1:16-cv-09517-LAK-KHP Document 139-2 Filed 11/01/18 Page 24 of 26




                                                          '_""   -v,,·.~
                                                          •   ~-~'-   "\..f




                                                                              a




                            aHd    ~1.tl   ~


                             ,    aild     i~




 d    Ie               ue


      for
Case 1:16-cv-09517-LAK-KHP Document 139-2 Filed 11/01/18 Page 25 of 26




                                              ject




                                             F:trlanoaSo


                                                                            and

       out of                                                          and at


    :3ectlon 2.                             funds of       QOI'poration shall
    depostted in. i
         t   companies as       130ard of·

      designate.                 I        notes,
 :Lnstruments of                            shall                such o.fficer
 or officers, agent or               :I   employee or                  as the
                             from time to                         ion determ:tne; ..
    officers,                   loyees oi' the                    II   either
 singly or 1.;ogether,        1 have pmfE.n." to                check" note,
       , or other                instru.ment               name of the c orpo­
         or to              corporation thereb;y,                as     i11 tllir~

      Ie provided.




    Section 1.                             The seal of       corpora:t:lo:n
    - --­
Case 1:16-cv-09517-LAK-KHP Document 139-2 Filed 11/01/18 Page 26 of 26




                                          name of
                 {llrele                 date        inc or'p ora           :Ln

              eire        ,             seal as
         here        is                         as       c                 seal




                                                                                  -laws
 nw..y be amended, altered or repealed,                      whole or             part,
 the atfir"(na'tive vote ot.'" a          orlty :t1'1 tlmonnt;            tile            s
      corporation issued and                tand        and ent;lt                to vote"
 represented either in person or by proxy,                          any                 mee
 of the stocldlOlders         OJ:   at any special meet:tng of the stoel(­
 }wlders where such Pl"oposed action has been incorpor>ated                                    the
 notice of the meeting or referred to                                            8uch notice
 duly Signed by all the stocltholders of the corporation entitled
 to vote at           meeting.
    sectton 2.       Amendments hy Directors:                               -laws              also
 be amended, altered or repealed, in whole or
 unanimous consent of the entire B()ard 01' Directors" expressed
 writing or expressed at any I"egular meetlng of the T30ard
 Directors, or expressed                any special meetinc; of the Uoard of'
 Directors, Ylhere such proposed act::ton has been                          ,:,rporated
     notice of the meeting" except that no                      -laws adopted
 stockholders governing or restl"ictlng any act:tou                                             of
 Directors shaIIlle amended or repealed                       the                01'   Dirac
